Title: To James Madison from John Armstrong, Jr., 12 April 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris April 12 1808

I have detained M. Lewis till to-day on the supposition that my letter of the 2d. instant would be answered.  This was however a mere accomodation to forms, as the absence of the Emperor and of the Minister of foreign relations, rendered this supposition highly improbable.  There being then no public reason for M. Lewis’s longer stay in Paris, and the permission to the Osage to prosecute her voyage to England, not including one to return to France, I have thought it best that he should embark with such dispatches as were ready, proceed to Falmouth in England, and thence, after receiving Mr. Pinkney’s orders, return with all possible expedition to the United. States.  He has accordingly been instructed to this effect.
I avail myself of this occasion to suggest, that if you continue to send avisos to Europe you would do well to commission them & put them under the command of a Lt. of the Navy, as the means by which you will best avoid the occurrence of circumstances at least troublesome & vexatious .  No one here believed, that a permission could be procured for the Osage to prosecute her voyage to England, so very strictly are the non-intercourse regulations now observed.  With very high consideration, I am Sir, Your Most Obedient & very hum servant

John Armstrong

